Title: From Thomas Jefferson to Philip Norborne Nicholas, 11 August 1800
From: Jefferson, Thomas
To: Nicholas, Philip Norborne



Dear Sir
Monticello Aug. 11. 1800

Having omitted for some days to turn my attention to your plan, when I reverted to it, some particulars of your desire had so escaped my memory that I could not recall them. be so good as to drop me a line stating what rooms are indispensable, & what more would be desireable. also what sizes would suit you best for a dining room & parlour, & particularly the former; for I believe you were satisfied for the latter with the 22. f. octagon in P. Carr’s plan. will not your stay in the county, or your journies to or from it procure us the pleasure of seeing you? it will always be a sincere one. Affectionate salutations from
Your friend & servt

Th: Jefferson


Sep. 17. apprehending the original has miscarried, I send you a duplicate of the above. I wish you could see a particular construction for your middle room, now going on here, which would be a great beauty, and is very simple & easy; tho’ without seeing it, you may apprehend difficulty & reject it.
Th:J.

